Citation Nr: 1534867	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to the service-connected spondylolisthesis and lumbar degenerative changes.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left knee disorder, status post total arthroplasty.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for spondylolisthesis and lumbar degenerative changes (hereinafter "low back disabilities").

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, the appellant in this case, had active service from June 1958 to March 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2009, April 2012, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A claim to reopen service connection for a low back disorder was received in November 2008.  The April 2009 rating decision granted service connection for spondylolisthesis and assigned an initial 10 percent disability rating effective November 17, 2008.  The April 2012 rating decision granted service connection for lumbar degenerative changes and assigned a higher initial disability rating of 20 percent for both service-connected low back disabilities effective the original date of claim (November 17, 2008).  In June 2014, the Board remanded the issue of a higher initial disability rating for the service-connected low back disabilities for additional development.

A claim for service connection for an acquired psychiatric disorder was raised by the Veteran at the April 2014 Board hearing.  A claim for service connection for left knee and neck disorders was received in April 2014.  The April 2015 rating decision denied service connection for acquired psychiatric, left knee, and neck disorders and entitlement to a TDIU.   

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Acquired Psychiatric, Neck, and Left Knee Disorders 
and a TDIU

The April 2015 rating decision denied service connection for acquired psychiatric, neck, and left knee disorders, and denied a TDIU.  In June 2015, the Veteran filed a notice of disagreement (on a VA Form 21-0958) with respect to these issues.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The June 2015 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for acquired psychiatric, neck, and left knee disorders and entitlement to a TDIU for further procedural action.    

Initial Rating for the Low Back Disabilities

Pursuant to the June 2014 remand instructions, the Veteran was afforded a VA examination in July 2014 to assist in determining the severity of the service-connected low back disabilities.  The July 2014 VA examination report notes that range of motion testing of the thoracolumbar spine recorded flexion to 90 degrees with objective evidence of painful motion at 5 degrees, extension to 20 degrees with objective evidence of painful motion at 5 degrees, right lateral flexion to 25 degrees with objective evidence of painful motion at 5 degrees, left lateral flexion to 30 degrees with objective evidence of painful motion at 5 degrees, and bilateral lateral rotation to 20 degrees with objective evidence of painful motion at 5 degrees.  No additional limitation of motion upon repetitive testing was noted.  The VA examiner noted functional impairment of the thoracolumbar spine of less movement than normal and pain on movement.  

The Board finds that the July 2014 VA examination report is inadequate for rating purposes because it appears both internally inconsistent and inconsistent with the other evidence of record.  The VA examiner noted both that the Veteran had almost full range of motion, both initially and upon repetition, while concurrently indicating objective evidence of painful motion at 5 degrees in all planes.  The VA examiner provides no explanation for how the Veteran can have almost full range of motion and be able to perform repetitive testing without apparent difficulty (no additional limitation in range of motion was noted), while also experiencing so much objective evidence of painful motion that the spine is practically ankylosed.  As the VA examiner indicated that there was objective evidence of painful motion beginning at 5 degrees at every range of motion tested (forward flexion, lateral flexion, rotation, extension), a finding which is itself uncharacteristically uniform for careful measures of motion and is also inconsistent with other evidence of record in this case, the uniform report of the same limitation for all the different measures of motion is suggestive of a default reporting rather than careful measures.  When indicating where "objective evidence of painful motion" begins in each plane, it is also unclear whether the VA examiner is reporting the Veteran's subjective complaints of pain on motion or actual objective indicators.   

The July 2014 VA examination report is also inconsistent with the other evidence of record - specifically, the June 2011 and May 2012 VA examination reports.  A June 2011 VA examination report notes that range of motion testing revealed 35 degrees of forward flexion.  The May 2012 VA examination report notes that range of motion testing revealed 50 degrees of forward flexion.  Viewing the July 2014 VA examination report on its face, it suggests that the low back disabilities have simultaneously improved (improved forward flexion from 50 to 90 degrees) and worsened (pain at 5 degrees in flexion; pain at 5 degrees on all measures of motion).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current and adequate examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for acquired psychiatric, neck, and left knee disorders and entitlement to a TDIU.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Then, schedule the Veteran for a VA examination(s) (with a VA examiner other than the one who conducted the July 2014 VA examination) to assist in determining the limitations and functional impairment of the service-connected spondylolisthesis and lumbar degenerative changes.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted. 

The VA examiner should discuss any discrepancies between the range of motion reflected upon physical testing and at what degree objective evidence of painful motion begins.   

3.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




